In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-1763
L.D.R., a minor by his mother and
guardian, ROSHONDA R. WAGNER,
                                                  Plaintiff-Appellant,

                                 v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
           No. 3:16-CV-829 JD — Jon E. DeGuilio, Judge.
                     ____________________

     ARGUED MARCH 26, 2019 — DECIDED APRIL 15, 2019
               ____________________

   Before BAUER, ROVNER, and BRENNAN, Circuit Judges.
    BRENNAN, Circuit Judge. A mother contests the decision
that her minor son (whom we refer to as L.D.R.) did not qual-
ify for social security disability beneﬁts until second grade.
She also seeks retroactive payments for the ﬁrst year of
L.D.R.’s life, before she applied for assistance, challenging the
2                                                  No. 18-1763

constitutionality of social security laws that bar beneﬁts be-
fore application.
   We conclude that the administrative law judge’s opinion
was properly reasoned and well supported by substantial ev-
idence. We also reject the mother’s constitutional challenge to
the social security laws and agree with the district court’s re-
view of the ALJ’s opinion. So we aﬃrm.
                                 I.
   The Social Security Administration determined that L.D.R.
was disabled as of August 1, 2015, just before he enrolled in
second grade. Our opinion focuses on events leading up to
that date.
                                A.
    L.D.R. has had several health problems since he was born
in March 2008. While an exhaustive tour through L.D.R.’s
medical history is not necessary to resolve this case, a sketch
of his medical history shows a child with various health con-
ditions, at times improving, at others deteriorating. He has
consistently received medical care in the ﬁelds of pediatrics,
otolaryngology (ear, nose, and throat, or “ENT”), pulmonol-
ogy, psychology, and speech pathology. We will discuss
L.D.R.’s care in each of these ﬁelds.
    When L.D.R. was about 18 months old, his family physi-
cian saw signs of asthma and diagnosed him with an inﬂam-
matory disease of the middle ear for which ear tubes were in-
serted. Around the same time, a speech pathologist concluded
his language skills may be delayed. A clinical psychologist
also diagnosed delays in L.D.R.’s social-emotional and adap-
tive behavioral development.
No. 18-1763                                                  3

    By age three, L.D.R.’s pediatric ENT conﬁrmed that
L.D.R.’s receptive and expressive language skills were
delayed. Ear tubes were inserted and that doctor reported im-
provements in the boy’s speech and hearing. A few months
later, L.D.R.’s pediatrician concluded that L.D.R. had met sev-
eral developmental milestones, his asthma was doing well,
and if any behavioral problems persisted he should see a psy-
chologist. At nearly age four, a clinical psychologist con-
cluded L.D.R. had met developmental milestones and that his
full-scale IQ score was in the “low-average” range.
    By age four, L.D.R.’s mother reported him being hyperac-
tive and deﬁant. While not in therapy, he took medication for
his behavioral problems. L.D.R.’s mother also alleges her son
began to exhibit sleep disturbances, which resulted in day-
time drowsiness. A sleep study showed mildly reduced sleep
eﬃciency and moderate sleep apnea. L.D.R.’s tonsils and
adenoids were removed, and his snoring and sleep disor-
dered breathing improved. He remained on respiratory med-
ications, but by age ﬁve his pulmonologist found that they
were exacerbating his behavior issues.
   When L.D.R. was almost ﬁve, his pediatrician concluded
L.D.R.’s health had made a “dramatic turn” downward. He
suﬀered from moderate asthma, sleep apnea, hearing loss
from chronic ear infections, and attention deﬁcit hyperactive
disorder. Nine months later, the same pediatrician concluded
L.D.R. was not able to function as a normal ﬁve-year old. At
age ﬁve and one-half, in a mental status exam, L.D.R. passed
some tests, but not others. Even so, L.D.R.’s kindergarten
teacher observed his functional limitations to be neither seri-
ous nor very serious.
4                                                 No. 18-1763

    About age six, the speech pathologist concluded L.D.R.
had moderative receptive delay and low average expressive
language skills, but a good potential to reach age appropriate
language skills. L.D.R.’s pediatrician also reduced his behav-
ioral medication. By March 2015, six months before L.D.R.
was deemed disabled, another clinical psychologist diag-
nosed him with signiﬁcant attention deﬁcits and impulsive
behaviors. While L.D.R.’s communication abilities and intelli-
gence were judged “good” and he had begun kindergarten in
general education classes, he had diﬃculty getting along with
his peers and was later slotted to attend special education
classes. This same psychologist concluded L.D.R. was “quite
able to perform age-appropriate daily activities and behave in
an age appropriate manner when taking meds.”
   By age seven, L.D.R.’s pediatrician found that his middle
ear inﬂammation had improved, his physical exam was nor-
mal, medications had managed his mild persistent asthma,
and his behavioral problems were stable.
                                B.
    Speciﬁc administrative regulations control the disability
decision. A child is disabled under social security income
rules if the child has a “medically determinable physical or
mental impairment, which results in marked and severe func-
tional limitations” that “has lasted or can be expected to last
for a continuous period of not less than 12 months.” 42 U.S.C.
§ 1382c(a)(3)(C)(i).
   A three-step sequential evaluation governs whether a mi-
nor is disabled according to social security regulations. Step
one asks if the minor has worked (per the regulation “sub-
stantial gainful activity”), which L.D.R. has not. 20 C.F.R.
No. 18-1763                                                    5

§ 416.924(b). In step two, the ALJ determines whether the mi-
nor has a medically determinable impairment (or combina-
tion of impairments) that is “severe.” 20 C.F.R. § 416.924(c).
For a minor, an impairment is not severe if it is a slight abnor-
mality (or combination of slight abnormalities) that causes no
more than minimal functional limitations. 20 C.F.R.
§ 416.924(c). Absent a severe impairment, the minor is not dis-
abled.
    In step three, if the impairment is severe, the ALJ deter-
mines whether the minor has an impairment (or combination
of impairments) that meets or medically equals the severity of
a “listing.” The listing in the social security regulations spec-
ify the criteria for those impairments considered presump-
tively disabling. 20 C.F.R. § 404.1525(a). A claimant may be
eligible for beneﬁts if an impairment meets or equals an im-
pairment found in the listing of impairments. 20 C.F.R.
§ 404.1520(d); 20 C.F.R. Pt. 404 P., App. 1. The ALJ must con-
sider the combined eﬀect of all medically determinable im-
pairments, even those not severe. 20 C.F.R. §§ 416.923,
416.924a(b)(4), and 416.926a(a) and (c). If the minor has an im-
pairment or combination of impairments that meets or medi-
cally equals the severity of the listings, and it has lasted at
least 12 months, the minor is presumed to be disabled. If not,
the minor is not disabled. 20 C.F.R. § 416.924(d).
    In determining whether an impairment (or combination of
impairments) of a child functionally equals a listing, the ALJ
considers six “domains“ of functioning: (1) acquiring and us-
ing information; (2) attending to and completing tasks; (3) in-
teracting with and relating to other people; (4) moving about
and manipulating objects; (5) caring for oneself; and (6) health
and physical well-being. 20 C.F.R. § 416.926a(b)(1); see Sanchez
6                                                   No. 18-1763

v. Barnhart, 467 F.3d 1081, 1082 (quoting Keys v. Barnhart, 347
F.3d 990, 991 (7th Cir. 2003)).
                                 C.
   L.D.R.’s mother has consistently applied for social security
disability beneﬁts throughout her son’s life. She ﬁrst applied
when L.D.R. was age one. Her application, then and now, re-
quests back payments for the ﬁrst year of L.D.R.’s life, even
though supplemental security income regulations preclude
beneﬁts pre-dating the application.
   In 2012, an administrative law judge denied the beneﬁts
application for L.D.R. on the basis that his various problems
did not functionally equal a listing under the regulations.
L.D.R.’s mother appealed that decision to the district court,
which found that the ALJ had not described in speciﬁc
enough detail the weighing of certain medical evidence, so
the court vacated and remanded the case. In the meantime,
L.D.R.’s mother had ﬁled another beneﬁts application, which
was consolidated on remand and a new ALJ considered both
applications.
    In a thorough and extensive 28-page single-spaced deci-
sion, the ALJ’s ﬁndings of fact and conclusions of law
included that L.D.R. has severe conditions resulting in more
than mild limitation in age-appropriate functioning, among
them asthma, trouble understanding language, and attention
deﬁcit hyperactivity disorder manifesting in a behavior disor-
der. In the key portion of her opinion (App. 31–45), the ALJ
reviewed L.D.R.’s conditions under the six functional equiva-
lence domains listed above. She set out the social security
rules for diﬀerent time frames of a child’s life (“older infant
or toddler (i.e. a child age 1 to … age 3)”; “a preschooler (i.e.
No. 18-1763                                                     7

a child age 3 to … age 6)”; “a school-age child (i.e. a child age
6 to … age 12),”and made factual ﬁndings, generally and for
diﬀerent time periods of L.D.R.’s life.
    As to the fourth domain (moving about and manipulating
objects), the ALJ found that L.D.R. had no limitation before
August 2015. As to the other ﬁve domains, she found that
L.D.R. had various early limitations, but that their severity
was “less than marked.” She determined that L.D.R.’s condi-
tions did not functionally equal a listing and that L.D.R. did
not qualify as disabled. But, the ALJ found that since August
2015 L.D.R.’s worsening behavioral issues, and his limitations
in the third (interacting and relating with others) and ﬁfth
(caring for one’s self) domains had become “marked.” The
ALJ ultimately concluded that L.D.R. became disabled in Au-
gust 2015 before he started second grade.
    The district court aﬃrmed the ALJ’s decision. The court
found that substantial evidence supported all the ALJ’s ﬁnd-
ings and that L.D.R. had not presented any argument war-
ranting remand. L.D.R. also challenged the constitutionality
of statutes and regulations barring retroactive payments for
time before a disability application, which the district court
likewise rejected. L.D.R. appeals on both grounds.
                                 II.
    An appeal from denial of social security beneﬁts has layers
of review. We review de novo the district court’s considera-
tion of the ALJ’s decision. Skinner v. Astrue, 478 F.3d 836, 841
(7th Cir. 2007). We will uphold an ALJ’s ﬁnal decision if the
correct legal standards were applied and supported with sub-
stantial evidence. 42 U.S.C. § 405(g); Jelinek v. Astrue, 662 F.3d
805, 811 (7th Cir. 2011). “Substantial evidence is ‘such relevant
8                                                     No. 18-1763

evidence as a reasonable mind might accept as adequate to
support a conclusion.’ Our review is deferential; we will not
reweigh the evidence or substitute our judgment for that of
the ALJ.” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017)
(quoting Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). We
also do not resolve conﬂicts or decide questions of credibility.
Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).
Where substantial evidence supports the ALJ’s disability de-
termination, we must aﬃrm the decision even if “reasonable
minds could diﬀer concerning whether [the claimant] is disa-
bled.” Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).
    L.D.R.’s mother argues ﬁrst that the ALJ failed to properly
analyze and make ﬁndings for all six functional equivalence
domains speciﬁc to each age gradation L.D.R. fell within. An
ALJ is to evaluate a child’s functioning as compared to other
children their age. 20 C.F.R. §§ 416.924b, 416.926a(b). But as
the district court noted, the regulations do not require the ALJ
to make separate ﬁndings within diﬀerent age groups, so long
as relevant evidence from each age group is considered. The
regulations identify the age categories as examples of appro-
priate functioning at diﬀerent ages. They do not require, or
even suggest, that an ALJ must articulate ﬁndings separately
for each category. 20 C.F.R. § 416.926a(g)-(k). L.D.R.’s mother
has not cited any authority (nor did we ﬁnd any) in which this
court (or any other) requires each of the six domains to be as-
sessed separately for each age gradation. Instead, she argues
that such particular ﬁndings are “necessary for meaningful
district court review.”
    The ALJ compared L.D.R.’s functions to typical children of
his age without impairments, see 20 CFR § 416.926a(f)(1), by
describing the typical functioning of children in each of the
No. 18-1763                                                   9

three age categories applicable to L.D.R. for every domain.
(App. 31-44) The ALJ’s decision considered in particular de-
tail L.D.R.’s various conditions, their history, the treatments
he received, and L.D.R.’s reactions to these treatments. The
ALJ decision cites evidence during the entire time span from
the ﬁrst application for beneﬁts for L.D.R. in 2009 to his being
found disabled eﬀective August 1, 2015. Even if the ALJ’s de-
cision did not delineate age gradations under each domain,
evidence was presented, and conﬂicting opinions resolved, in
each of the relevant age ranges. This was suﬃcient to meet
regulatory requirements.
    L.D.R.’s mother also disputes the ALJ’s consideration of
the medical evidence, including how L.D.R. was treated for
middle ear inﬂammation, asthma, and sleep apnea. This goes
to the sixth domain of “health and physical well-being.”
L.D.R.’s mother contends the ALJ “minimized” L.D.R.’s mul-
tiple impairments and their impact on his functioning. But the
comprehensive and detailed discussion in the ALJ’s decision
of each of these impairments does not square with this asser-
tion.
   The ALJ’s assessment of L.D.R.’s ear infections (including
behavior problems secondary to them) noted how L.D.R.’s
mother in 2011 had reported to an ENT physician that her
son’s speech improved after he received placement of ear
tubes, how his audiometric tests were normal, and that a later
period of inﬂammation had resolved. The same is true for the
ALJ’s evaluation of the evidence of L.D.R.’s asthma. The ALJ
considered all pulmonary treatment notes and records, in-
cluding school records which did not support the alleged
number of asthma-related symptoms. And the ALJ provided
the same thorough analysis of L.D.R.’s sleep apnea. No
10                                                          No. 18-1763

evidence was presented that L.D.R.’s sleep apnea was disa-
bling; to the contrary, the ALJ discussed evidence of L.D.R.’s
sleep improvements. The ALJ’s conclusion is supported by
the results of the sleep study done on L.D.R., his improvement
after the surgery to remove the tonsils and adenoids, and the
records showing periods of time without sleep issues.
    The August 1, 2015 disability date is also well supported
in the ALJ’s decision. In second grade, L.D.R.’s conditions
worsened markedly. School reports, counseling records, and
a report from L.D.R.’s second grade teacher all show that his
condition had deteriorated. Records conﬁrm L.D.R. visited
the nurse approximately 25 times for illness and injuries (in-
cluding self-injury), and that the school social worker re-
quested an Individualized Education Plan 1 to address
L.D.R.’s behavioral and emotional problems. Also at that
time, L.D.R.’s second-grade teacher reported he had serious
to very serious problems in four functional areas.
    Whether as to particular illnesses, or as to the disability
date, this appeal eﬀectively asks us to reweigh the evidence
the ALJ considered and to come to a diﬀerent decision based
on the facts. That is not our role. “Our review is deferential;
we will not reweigh the evidence or substitute our judgment
for that of the ALJ.” Summers v. Berryhill, 864 F.3d 523, 526 (7th
Cir. 2017).
                                     III.
   L.D.R.’s mother also challenges the constitutionality of the
social security statute and regulations as applied, to the extent


     1
     20 U.S.C. § 1414(d)(1)(A) and (d)(6) (statutory authority for IEP); 34
C.F.R. § 300.320 (definition of IEP).
No. 18-1763                                                           11

they prohibit the retroactive award of beneﬁts before L.D.R.’s
beneﬁts application was ﬁled. 2 She argues this violates the
equal protection component of the Due Process Clause of the
Fifth Amendment because it “den[ies] beneﬁts to otherwise
eligible, i.e. poor and disabled, children for months from the
onset of disability to the application ﬁling date.” 3 She claims
this punishes young, poor children for the tardiness of their
parents, or alternatively forces parents with potentially disa-
bled children to apply for beneﬁts before they are even certain
such disability exists. The district court rejected this argu-
ment, and we review de novo a constitutional challenge like
this to federal statutes. See, e.g., United States v. Leach, 639 F.3d
769, 772 (7th Cir. 2011).
    Rational basis scrutiny applies to equal protection dis-
crimination claims on the basis of age and wealth. See San
Antonio Ind. Sch. District v. Rodriguez, 411 U.S. 1, 54–55 (1973)
(applying rational basis scrutiny to the question of wealth dis-
crimination against children). Here, the district court identi-
ﬁed several rational bases for not providing disability beneﬁts
retroactively before application. For example, social security
beneﬁts are means-tested monthly, 42 U.S.C. § 1382(c), so ret-
rospective determinations before an application is ﬁled would
present proof diﬃculties and create administrative burdens.
Another rational basis is that the current rule incentivizes
prompt applications, which serves the law’s purpose of

    2 The earliest a claimant can receive social security benefits is the
month after the month of application. 42 U.S.C. § 1382(c)(7); 20 C.F.R.
§ 416.335.
    3The equal protection analysis in the Fifth Amendment as it applies
to the federal government is the same as that under the Fourteenth
Amendment. See Bolling v. Sharpe, 347 U.S. 497, 500 (1954).
12                                                 No. 18-1763

helping people meet their basic food, clothing, and shelter
needs. Because the challenged statute and regulation prohib-
iting retroactive beneﬁts pass the rational basis test, they do
not violate the constitutional guarantee of equal protection.
                                IV.
   As L.D.R.’s counsel noted at oral argument before this
court, if the ALJ’s decision can be meaningfully reviewed,
then L.D.R. does not prevail. The ALJ’s comprehensive deci-
sion, as well as the district court’s review, provided more than
enough evidence and analysis for our court to review. After
that review, we ﬁnd no error, so we AFFIRM.